DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-3, 6-12, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lichtblau (U.S. 2007/0116865).
Claims 1-3,  6-7: Lichtblau discloses a process and system for mixing a powder with a gas for the purpose of creating marking or “painting” lines on a road surface.  See Figure 1.  Hopper 1 contains metallic powder 2, such as, aluminum powder or silicon powder.   Mixture of two or more powders may be used.  Hopper 6 contains powdered chemical oxidizer 7, such as, ammonium nitrate and ceramic material, such as, silicon dioxide powder or powdered glass.   Each hopper feeds the powder by gravity through a venturi 3, 8, fed by air or oxygen 4, 9.  The flow of gas through the first mixing portion is configured to create suction through the venturi tube drawing the first premixed powder into the first mixing cavity.  The gas flowing through the venturi is variable speed controlled by control valves 13, 14, and aspirates the powder into the air stream.  The air streams from both hoppers travel in separate supply lines 5, 10, and combine in the combustion chamber 11, where the two airstreams are mixed for further processing [0049].  Figure 3 shows the premixing of the powder that is fed from hopper 1 by a screw conveyor 18 to a funnel 20 which is in fluid communication with an aspirator 3 [0057], (entire document, figures).   Lichtblau discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.  
Claim 8: the invention is disclosed per claim 1, above.   The first flow of gas through the first mixing portion is configured to create suction through the venturi tube drawing the first premixed powder into the first mixing cavity.    
Claim 9: the invention is disclosed per claim 1, above.   It is inherent or in the least it would have been obvious that the first flow of gas passing the first powder inlet effects a high shear on the first premixed powder as it enters the first mixing portion. 
Claims 10-11: the invention is disclosed per claim 1, 10, above.   The first mixing portion further comprises a control system.   The control system is configured to regulate the volume of powder and gas dispersed into the first mixing portion.   
Claim 12: the invention is disclosed per claim 1, above.   It is inherent or in the least it would have been obvious to one skilled in the art that premixed powder is cohesive.
          Allowable Subject Matter
2)       Claims 4-5, 13-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          The cited prior art does not disclose: further providing a system for forming a third post-mixed powder (claims 4-5); the premixed powder containing the claimed cohesiveness, repose angle, Junike powder flow index, Carr index, primary particle size, drug and water components, fine agglomerates (claims 13-19).

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748